Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-66090, 333-115148-01, and 333-12987) of Dynegy Holdings Inc. of our report dated March 16, 2007, except for the effects of discontinued operations described in Note 4, as to which the date is May 14, 2007 for Calcasieu, August 16, 2007 for CoGen Lyondell, September 28, 2009 for Heard county and November 5, 2009 forBluegrass, except for the effects of the transfer of entities under common control described in Note 3, as to which the date is August 16, 2007, and except for the change in reportable segments described in Note 23, as to which the date is February 26, 2009, relating to the financial statements and financial statement schedule, which appears in the Current Report on Form 8-K of Dynegy Holdings Inc. dated November 5, 2009. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers
